Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20180239434 A1) in view of Chang et al. (US 20170188894 A1)



	In regards to claim 1, Lu teaches, A method, comprising: (Abstract)
recording, by a wearable computing system, sensor data generated by one or more inertial sensors of the wearable computing system; (See fig. 2, sensors 206, wearable devices 212, 216, paragraphs 40-41, 51, the sensors 206 are configured to detect an orientation of the computing device 102 in three-dimensional space, such as through use of accelerometers, magnetometers, inertial devices, radar devices, and so forth…The user 210, for instance, may interact with a natural user interface as part of a virtual or augmented reality environment and make a gesture using a hand that is detected by sensors 206 to form the stroke operation data 304.)
projecting, by the wearable computing system, a three-dimensional movement pattern indicated by the sensor data to at least one two-dimensional plane to generate at least one two- dimensional projection; (See fig. 2, wearable devices 212, 216, (paragraph 32, 90, processor, memory) paragraphs 26, 80-84, 86, 93, The surface, once defined by the 3D drawing module, is then used as a basis to generate a predicted stroke operation. In one example, a 3D predicted stroke operation is generated along a normal direction (e.g., perpendicular) in relation to the surface described above. This is done by first projecting the input stroke operation from three dimensions to two dimensions based on the surface generated above. A result of the projection is a 2D input stroke operation and an offset in relation to the surface, i.e., a distance from the surface. The 2D input stroke operation is then used as a basis, along with other stroke operations in the user interface that exist or have been constructed by the module, to generate the stroke operation prediction by a stroke operation predication module of the 3D drawing module 
analyzing, by the wearable computing system, the at least one two-dimensional projection using at least one computer vision algorithm; and (See paragraph 81, in to form a two dimensional stroke operation projection. This projection is then used as a basis to predict the stroke operation, which is then back -projected into three dimensions as the 3D stroke prediction 904…See fig. 9, step flows from 906, 908, 912, 914, and 918, wherein 2D projection is analyzed in at least steps 912 and 914 (also see paragraphs 84-86) to determine stroke prediction. Some form of algorithm is inherently included for prediction process.) 
Lu does not specifically teach, providing, by the wearable computing system, feedback to a user of the wearable computing system regarding the user's movement based on the analysis of the at least one two- dimensional projection, wherein the wearable computing system is coupled to the user such that movement of the user is sensed by the one or more inertial sensors of the wearable computing system, wherein the sensor data generated by the one or more inertial sensors is caused by movement of the user, and wherein the feedback is in the form of feedback data related to an assessment of the movement of the user in the past and without a prognostication of future user movement.
However, Chang further teaches, providing, by the wearable computing system, feedback to a user of the wearable computing system regarding the user's movement based on the analysis of the at least one two- dimensional projection, wherein the wearable computing system is coupled to the user such that movement of the user is sensed by the one or more inertial sensors of the wearable computing system, wherein the sensor data generated by the one or more inertial sensors is caused by movement of the user, and wherein the feedback is in the form of feedback data related to an assessment of the movement of the user in the past and without a prognostication of future user movement. (See paragraphs 24, 31-32, 38, 40, 41, 42, 55, 84, 110, 116, 119, figs. 3-6, 16, based on detecting user’s motion/movement using inertial sensor and using analysis of two dimensional projection (e.g. fig. 16) on wearable device (pp. 31), providing feedback to the user indicating fatigue)
 Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Lu to further comprise method taught by Chang because implementing safeguard to protect user from injury improves user experience.




In regards to claim 2, Lu-Chang teaches the method of claim 1, wherein projecting the three-dimensional movement pattern to the at least one two-dimensional plane comprises projecting the three-dimensional movement pattern to multiple two-dimensional planes to generate corresponding two- dimensional projections. (See paragraph 82, first employ a 3D-to-2D projection module 906 to project, for each operation data sample 306 for a stroke operation in the stroke operation data 304 (e.g., "s op") a surface coordinate on the surface "S" 318 using an interactive technique. Specifically, the 3D-to-2D projection module 906 starts from an initial patch "S.sub.ij" (e.g., a middle patch of "S") and arranges a ray from "p(s)" of the respective sample towards a plane of the initial patch "S.sub.ij" perpendicularly. As shown in fig. 10, multiple 2D planes are shown)


In regards to claim 3, Lu-Chang teaches the method of claim 2, wherein the multiple two-dimensional planes comprise a side plane, a front plane, and a top plane. (See fig. 10, multiple planes comprise side plane (i.e. edge planes), front plane (i.e. middle plane or plane near bottom), and top plane. Since two dimensional planes are “2D”, this is how Examiner interprets claimed language. Specification lacks description on what exactly is “side, front, and top” plane)

In regards to claim 4, Lu-Chang teaches the method of claim 1, wherein analyzing the at least one two-dimensional projection comprises analyzing the at least one two-dimensional projection using at least one computer vision algorithm and at least one machine learning algorithm. (See paragraph 81, in to form a two dimensional stroke operation projection. This projection is then used as a basis to predict the stroke operation, which is then back -projected into three dimensions as the 3D stroke prediction 904…See fig. 9, step flows from 906, 908, 912, 914, and 918, wherein 2D projection is analyzed in at least steps 912 and 914 (also see paragraphs 84-86) to determine stroke prediction. Some form of algorithm is inherently included for prediction process.)

In regards to claim 8, Lu-Chang teaches the method of claim 1, wherein analyzing the at least one two-dimensional projection comprises authenticating artwork generated by the user based on the user's movement. (Under the broadest reasonable interpretation, a user’s simple stroke input, can be interpreted as “artwork”. See fig. 9, step 912, 914, and paragraphs 84-86, user’s current stroke input is “authenticated” by finding similarity between past input stroke operations to make prediction, where “This similarity is then used to generate a two dimensional stroke prediction 914 of what a user might input next.”)

In regards to claims 9, Lu-Chang teaches the method of claim 1, wherein analyzing the at least one two-dimensional projection comprises determining whether the user's movement is indicative of muscle fatigue due to physical exertion. (See Chang fig. 7, 16, paragraphs 50, 124-127, alerting user of fatigue such that muscle injury can be avoided)

In regards to claims 10, Lu-Chang teaches the method of claim 1, wherein analyzing the at least one two- dimensional projection comprises determining whether the user's movement corresponds with a proper movement form. (See Chang fig. 7, 16, paragraphs 50, 124-127, biomechanical shift satisfying an injury indicator condition (no longer in proper movement form… fatigue model will be based on detecting performance outside of the normal performance range of a participant but within expectations of that participant. A participant will typically gradually transition into a fatigue state after some period of activity. An injury condition, however, may be detected through unexpected deviations in performance. One pattern of injury may be detected based on a change in biomechanical signals beyond an expected range.))






In regards to claim 11, Lu-Chang teaches the method of claim 1, wherein analyzing the at least one two-dimensional projection comprises transmitting the at least one two-dimensional projection to a remote computing device for analysis.(See fig. 12, paragraph 32, the computing device may be representative of a plurality of different devices, such as multiple servers to perform operations "over the cloud" as described in FIG. 12. Also see paragraphs 100-102, This functionality may also be implemented all or in part through use of a distributed system, such as over a "cloud" 1214 via a platform 1216 as described below… in an interconnected device embodiment, implementation of functionality described herein may be distributed throughout the system 1200. For example, the functionality may be implemented in part on the computing device 1202 as well as via the platform 1216 that abstracts the functionality of the cloud 1214.)

Claim 12 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 13 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.

Claim 15 is similar in scope to claim 8, therefore, it is rejected under similar rationale as set forth above.

Claim 16 is similar in scope to claim 9, therefore, it is rejected under similar rationale as set forth above.

Claim 17 is similar in scope to claim 10, therefore, it is rejected under similar rationale as set forth above.


Claim 18 is similar in scope to claim 1, therefore, it is rejected under similar rationale as set forth above.

Claim 19 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20180239434 A1) in view of Chang et al. (US 20170188894 A1), in view of Yan et al. (US 20210295544 A1)



In regards to claim 5, Lu-Chang teaches the method of claim 4.
Lu-Chang teaches 3D movement pattern (See rejection of claim 1 above) however does not specifically teach, further comprising training the at least one machine learning algorithm; and wherein projecting the three-dimensional […data] comprises projecting the three-dimensional […data] in response to training the at least one machine learning algorithm. 
However, Yan further teaches, further comprising training the at least one machine learning algorithm; and wherein projecting the three-dimensional […data] comprises projecting the three-dimensional […data] in response to training the at least one machine learning algorithm. (See paragraph 59, 63, 74, 75, 85, training machine learning and acquiring 2D image by projecting the 3D image)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Lu-Chang to further comprise method taught by Yan because continuous improvement of projecting can be made through machine learning, and usage of machine learning easily identifies trends and patterns and no human intervention is needed.


Claims 6-7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20180239434 A1) in view of Chang et al. (US 20170188894 A1), in view of Onyekwelu (US 20200233490 A1)



In regards to claims 6-7, Lu-Chang teaches the method of claim 1, wherein providing feedback to the user regarding the user's movement comprises generating an […output] indicative of the user's movement based on the at least one two-dimensional projection. (See paragraph 87, The user interface module 920, for instance, may output a single predicted stroke, the display of which is configured to "fade over time" if not selected by a user. In another example, the 3D stroke prediction 904 may be included as part of a prediction to "fill in" an entirety of the surface 318, e.g., as a mesh to repeat an observed pattern)
Lu-Chang does not specifically teach, generating an image; wherein generating the image comprises generating a heat map indicative of the user's movement.  
However Onyekwelu further teaches, generating an image; wherein generating the image comprises generating a heat map indicative of the user's movement.  (See paragraphs 47, claim 11, depending on user’s eye movement, heat map image is generated and displayed)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Lu-Chang to further comprise method taught by Onyekwelu because heat map enables user to know where the focus of attention is, thus utilizing such data to improve user experience interacting with the current content.



Claim 14 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.


Claim 20 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.






Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above necessitated by applicant’s amendment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177